Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered April 13, 2005, convicting him of *877criminal possession of a controlled substance in the fourth degree, assault in the second degree, assault in the third degree, and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court erred in charging the jury that it might infer a “consciousness of guilt” from a threat that he made at a police station, soon after his arrest. However, any error in giving the charge was harmless, as there was overwhelming evidence of the defendant’s guilt, and no significant probability that the error contributed to his convictions (see People v Crimmins, 36 NY2d 230, 241-242 [1975]; cf. People v Heman, 198 AD2d 434, 435 [1993]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 85-86 [1982]). Rivera, J.P., Covello, Angiolillo and Dickerson, JJ., concur.